DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 8, 2022 has been considered by the examiner.
	
Terminal Disclaimer
The terminal disclaimer filed on July 6, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Patent Application Number 16/037,584 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on July 6, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Patent Application Number 16/697,043 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on July 6, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Patent Application Number 17/009,282 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on July 6, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 9,645,357 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on July 6, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 9,645,358 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on July 6, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 9,645,359 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on July 6, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 9,684,150 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on July 6, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 9,709,777 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on July 6, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 9,746,643 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on July 6, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 9,823,444 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on July 6, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 9,857,560 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on July 6, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 9,958,644 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on July 6, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 9,958,649 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on July 6, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 9,964,737 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on July 6, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,241,304 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on July 6, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,338,345 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on July 6, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,416,415 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on July 6, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,437,014 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on July 6, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,690,883 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on July 6, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 11,137,572 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-3 and 5-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The reasons for allowance are as set forth in the Office Action mailed April 11, 2022 and Applicant’s Remarks (page 9, second paragraph-page 10, first paragraph), filed July 6, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571 )272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
08 August 2022